Citation Nr: 1614141	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-15 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 17, 2011.  


REPRESENTATION

The Veteran is represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband 




ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from September 1993 to September 1996 and from February 2002 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating in excess of 50 percent for PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of an increased rating for PTSD in excess of 50 percent is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the March 2016 Board Videoconference hearing, the Veteran testified that the PTSD has worsened during the appeal period around October 2013, including experiencing symptoms of hallucinations, and that she was hospitalized in October 2015 due to PTSD symptoms.  The Veteran additionally testified that she began receiving psychiatric treatment for the PTSD by a private therapist.  These VA and private treatment records have not been associated with the claims file.  The Board additionally notes that the last VA examination to assess the severity of the PTSD was in July 2011, prior to the Veteran asserting worsening PTSD symptoms.   

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 	 38 C.F.R. § 3.159 (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95.   However, where a veteran claims that a disability is worse than when originally rated, and the available evidence is too remote to adequately determine the current state of the disability, VA must provide a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a remand is necessary to request private and VA treatment records and a new VA examination would help assess the current severity of the PTSD. 

Accordingly, the issue of an increased rating for PTSD in excess of 50 percent is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA treatment records pertaining to the service-connected PTSD, specifically any records dated after July 2011.    

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers who have treated her for PTSD.

The AOJ should ask the Veteran to provide the copies of any private treatment records she has received with regard to treatment for PTSD or the appropriate authorizations so the AOJ can obtain these records on the Veteran's behalf and associate them with the claims folder.  

3.  Schedule a VA examination with qualified psychiatric examiner to assist in determining the current severity of the PTSD.  The VA examiner should review the evidence associated with the record, including the private and VA treatment records.  All indicated tests and studies should be conducted.  

4.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




